Isabel




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 24, 2014

                                   No. 04-13-00239-CV

           LAW OFFICE OF OSCAR C. GONZALEZ, INC. and Oscar Gonzalez,
                                Appellants

                                              v.

                                      Isabel SLOAN,
                                         Appellee

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-14280
                          Honorable Larry Noll, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court